

Sabine Pass Liquefaction, LLC


Exhibit 10.1


December 23, 2019


Cheniere Marketing International LLP
Fifth Floor, Berkeley Square House, Berkeley Square
London WIJ 6BY, United Kingdom
Attn: Eric Bensaude, Managing Director


Re:
Letter Agreement regarding the Base SPA (“Letter Agreement”)

Dear Sir or Madam:
The Parties have entered into that certain Amended and Restated LNG Sale and
Purchase Agreement (FOB) dated August 5, 2014 between Sabine Pass Liquefaction,
LLC and Cheniere Marketing International LLP (as assignee of Cheniere Marketing,
LLC) (as amended and assigned, the “SPA”). Capitalized terms used but not
defined herein shall have the meanings given them in the SPA. This Letter
Agreement sets forth the terms of certain sales and purchases of LNG under the
SPA.
The Parties hereby agree that, notwithstanding Section 9.2 and subject to
Section 14 of the SPA, the FPC (expressed in USD per MMBtu) applicable to up to
forty-three (43) cargoes scheduled for delivery in Contract Year 2020 shall
equal USD one decimal six seven per MMBtu (US$1.67/MMBtu).
Please indicate Buyer’s agreement with the terms of this Letter Agreement by
executing a copy of this Letter Agreement where indicated below and returning it
to Seller.
Sincerely,
Sabine Pass Liquefaction, LLC

 
 
By:
/s/ Michael J. Wortley
 
Michael J. Wortley
 
Chief Financial Officer



Accepted and Agreed:
Cheniere Marketing International LLP
acting by its managing member, Cheniere Marketing, LLC
By:
/s/ Anatol Feygin
 
Anatol Feygin
 
Executive Vice President and Chief Commercial Officer







700 Milam Street, Suite 1900, Houston, Texas 77002
+1 713-375-5000

